DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on April 6, 2022, has been entered.


 Response to Amendment
Applicant’s amendment originally filed as an After Final Amendment on March 7, 2022, has been entered per the RCE.  Claims 2 and 11 have been amended as requested.  Claims 4, 6, 10, and 12 have been cancelled and new claim 21 has been added.  Thus, the pending claims are 1-3, 5, 7-9, 11, and 13-21 with claims 15-20 being withdrawn as non-elected.  

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 8 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being unpatentable over US 2013/0199755 issued to Sawafta et al. as set forth in section 7 of the last Office action (Final Rejection mailed January 7, 2022).
Sawafta discloses an artificial turf comprising artificial turf fibers (i.e., synthetic grass blades) disposed on a mat surface (i.e., a base), wherein said artificial turf comprises at least one energy management material (abstract).  In some embodiments, the artificial turf fibers may comprise an energy management material, either internally or as a coating on the surface or portion of the surface of said fibers (abstract and sections [0007] and [0046]).  Said coating may be applied by spraying or rolling onto said fiber surface (section [0047]).  
The artificial turf fibers comprise a polymeric (i.e., synthetic) material, such as polyethylene or polyamide (i.e., nylon) (section [0043]).  Said artificial turf fibers may be disposed on the mat surface by weaving or tufting to simulate natural grass blades (i.e., synthetic grass blades having the same size and shape as natural grass blades and operatively connected to a base) (sections [0045] and [0100]).  Figure 1 can be interpreted as having a substantial majority of grass blades being oriented in “substantially the same direction” (i.e., all artificial turf fibers oriented substantially vertically).  
The energy management material may comprise an energy absorbing material, an energy reflecting material, and/or a thermal insulation material (section [0008]).  The energy reflecting material may reflect electromagnetic radiation, such as infrared (IR), visible, and ultraviolet (UV) radiation (sections [0008], [0077], and [0078]).  The energy reflecting material may comprise pigments, including various green, yellow, and brown pigments (i.e., colors of living and dead grass) (sections [0082] and [0083]).  The energy management materials maintain the temperature of the artificial turf within a certain range of an ambient temperature, such as the temperature of natural turf under similar conditions (section [0095]).  In one embodiment, the energy reflecting material is disposed on the artificial turf fibers (section [0089]), thereby forming a “coating”. 
Thus, Sawafta discloses the invention of claims 1, 3, 5, and 8 with the exceptions (a) the coating comprises a mixture of paint and pigments, wherein the pigments are in addition to any pigments included in the paint and (b) an explicit teaching that the artificial turf is a “grass surrogate having a radar cross-section (RCS) of the grass surrogate being ±5dB of the mean RCS of natural grass for 24GHz or 77GHz radar.”  
Regarding exception (a), the recitation “the coating includes a mixture of paint and pigments, the pigments being in addition to any pigments included in the paint” is descriptive of an intermediate product and/or a method of making the final product.  By definition, “paint” is a coating comprising pigment.  Since applicant’s claims are drawn to a final product rather than an intermediate product or a method of making a final product, the final product as claimed comprises artificial grass blades having a coating comprising pigments (i.e., paint). In other words, the step of adding additional pigment to a paint is not given patentable weight in the final product claims. Thus, Sawafta’s teaching of a coating comprising a pigment anticipates the limitations of exception (a).   
Regarding exception (b), although Sawafta does not explicitly teach the RCS property, it is reasonable to presume that said property is inherent to the invention.  Support for said presumption is found in the use of similar materials (i.e., a plurality of synthetic grass blades attached to a base and oriented in substantially the same direction, wherein said synthetic grass blades have a paint coating thereon) and in the similar production steps (i.e., forming a synthetic grass substrate and painting a pigmented coating onto the synthetic grass blades) used to produce the grass surrogate.  The burden is upon applicant to prove otherwise.  In re Fitzgerald, 205 USPQ 495.  In the alternative, the claimed RCS property would obviously have been provided by the process disclosed by Sawafta.  Note In re Best, 195 USPQ 433, footnote 4 (CCPA 1977) as to the providing of this rejection under 35 USC 103 in addition to the rejection made above under 35 USC 102.  Therefore, exception (b) and claims 1, 3, 5, and 8 stand rejected as being anticipated by or obvious over the cited prior art.  

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 7 stands rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0199755 issued to Sawafta et al. as set forth in section 9 of the last Office action. 
Regarding claim 7, Sawafta teaches the coating may comprise a pigment, but fails to explicitly teach the pigment is a component of or in addition to an acrylic paint composition.  However, as set forth above, paint, by definition, is a pigmented composition that can be coated onto a surface.  Additionally, applicant was previously given Official Notice (section 16 of the Non-Final Rejection mailed June 21, 2022) that common paint compositions are acrylic based.  Since applicant has not properly traversed said Official Notice in the response filed with the amendment, the fact is now taken as admitted prior art.  See MPEP 2144.03, C.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the Sawafta pigment in a known paint composition, such as an acrylic paint.  Such a modification would have yielded predictable results to the skilled artisan.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Therefore, claim 7 stands rejected as being obvious over the cited prior art.  
Claims 2, 11, 13, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0199755 issued to Sawafta et al. in view of US 4,389,435 issued to Haas, Jr., US 2020/0337201 issued to Siekmann, US 2003/0092531 issued to Daluise, and US 2004/0253390 issued to Trafford.  
Regarding claims 2 and 21, claim 2 has been amended to limit the substantial majority of the grass blades being oriented in substantially the same direction and at an acute angle relative to the base, while claim 21 limits the grass blades to be angled at substantially the same acute angle relative to the base.  Figure 1 of Sawafta shows a substantial majority of pile yarns being oriented in “substantially the same direction” (i.e., oriented substantially vertically).  Said Figure can also be interpreted as showing another substantial majority of pile yarns being angled to have orientations slightly varying from a perpendicular orientation (i.e., an acute angle relative to the base).  While Sawafta fails to exemplify a substantial majority of the pile yarns oriented in the same acute angle direction, such orientation of artificial grass blade pile yarns is known in the art.   
For example, Haas teaches a grain or directional pile lay is inherent to artificial turf pile fabrics (col. 1, lines 56-59).  Similarly, Siekmann teaches artificial turf pile fabrics very typically have a grain or pile tilted in a preferential direction at a particular acute angle (section [0114] and Figure 1).  Siekmann teaches such grain may be minimized by brushing the pile in the opposite direction (section [0114]).  Additionally, Daluise artificial turf is often topped with an infill material, which helps prevent such graininess of pile lay in a given direction (section [0001]).  While such grain or pile lay is often undesirable, in other situations, a directional pile is desired.  For example, Trafford teaches a golf practice mat having artificial grass blades extending upwardly at an acute angle (abstract and Figure 1).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the Sawafta artificial turf to have a directional pile lay wherein a substantial majority of the plurality of grass blades are oriented in substantially the same acute angle direction since such pile lay is a known feature of artificial turf pile fabrics.  Such a modification, either intentional as taught by Trafford or by omission of brushing or use of infill as taught by Siekmann and Daluise, would have yielded predictable results to the skilled artisan.  Therefore, claims 2 and 21 are rejected as being obvious over the cited prior art.  
	Independent claim 11 has been amended with the limitations that a substantial majority of the grass blades are oriented in the same acute angle and that the grass surrogate has a specific radar cross-section (RCS) value. However, said amendments are insufficient to overcome the standing rejection since (i) Haas, Siekmann, Daluise, and Trafford teach artificial turf with directional pile lay wherein a substantial majority of the artificial grass blades are oriented in substantially the same acute angle direction and (ii) it is reasonable to presume the Sawafta artificial turf, having a like structure and chemistry, will necessarily or obviously possess a like RCS property.
Specifically, Sawafta teaches the limitations thereof with the exceptions (a) a substantial majority of the plurality of grass blades are oriented in the same acute angle direction, (b) the coating includes a mixture of acrylic paint and pigments, and (c) an explicit teaching that the artificial turf is a “grass surrogate having a radar cross-section (RCS) of the grass surrogate being ±5dB of the mean RCS of natural grass for 24GHz or 77GHz radar.”  
Regarding exception (a), Figure 1 of Sawafta shows a substantial majority of pile yarns being oriented in “substantially the same direction” (i.e., oriented substantially vertically).  Said Figure can also be interpreted as showing another substantial majority of pile yarns being angled to have orientations slightly varying from a perpendicular orientation (i.e., an acute angle relative to the base).  While Sawafta fails to exemplify a substantial majority of the pile yarns oriented in the same acute angle, such orientation of artificial grass blade pile yarns is known in the art.   
For example, Haas teaches a grain or directional pile lay is inherent to artificial turf pile fabrics (col. 1, lines 56-59).  Similarly, Siekmann teaches artificial turf pile fabrics very typically have a grain or pile tilted in a preferential direction at a particular acute angle (section [0114] and Figure 1).  Siekmann teaches such grain may be minimized by brushing the pile in the opposite direction (section [0114]).  Additionally, Daluise artificial turf is often topped with an infill material, which helps prevent such graininess of pile lay in a given direction (section [0001]).  While such grain or pile lay is often undesirable, in other situations, a directional pile is desired.  For example, Trafford teaches a golf practice mat having artificial grass blades extending upwardly at an acute angle (abstract and Figure 1).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the Sawafta artificial turf to have a directional pile lay wherein a substantial majority of the plurality of grass blades are oriented in substantially the same acute angle direction since such pile lay is a known feature of artificial turf pile fabrics.  Such a modification, either intentional as taught by Trafford or by omission of brushing or use of infill as taught by Siekmann and Daluise, would have yielded predictable results to the skilled artisan.  Therefore, exception (a) is rejected as being obvious over the cited prior art.  
Regarding exception (b), as set forth above, the limitation to a mixture to paint and pigments is interpreted as any coating containing pigment (i.e., any paint).  Additionally, applicant was previously given Official Notice (section 16 of the Non-Final Rejection mailed June 21, 2022) that common paint compositions are acrylic based.  Since applicant has not properly traversed said Official Notice in the response filed with the amendment, the fact is now taken as admitted prior art.  See MPEP 2144.03, C.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the Sawafta pigment in a known paint composition, such as an acrylic paint.  Such a modification would have yielded predictable results to the skilled artisan.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Therefore, exception (b) is rejected as being obvious over the cited prior art.  
Regarding exception (c), although the cited prior art does not explicitly teach the claimed property of RCS, it is reasonable to presume that said property limitation would obviously be met by the Sawafta invention having the modified acrylic paint coating and the modified grass blade pile orientation as taught by Haas, Siekmann, Daluise, and Trafford.  Support for said presumption is found in the use of similar materials used to produce a like artificial grass product.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  Hence, exception (c) and claims 11, 13, and 14 are rejected as being anticipated by or obvious over the cited prior art.  
Claim 9 stands rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0199755 issued to Sawafta et al. in view of US 2007/009680 issued to Dipple, as set forth in section 10 of the last Office action.
Sawafta fails to disclose a density of the artificial turf.  As such, one must look to the prior art for guidance.  For example, Dipple teaches an artificial turf comprising of a backing and synthetic grass fibers secured thereto (abstract).  The pile weight or density of the synthetic grass fibers may be at least 50 ounces per square yard (section [0018]).  Hence, the claimed range of 50-80 ounces per square yard would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  Such a modification of the Sawafta reference would have yielded predictable results to the skilled artisan (i.e., sufficient density of the artificial grass fibers to simulate natural grass).  Therefore, claim 9 stands rejected as being obvious over the cited prior art.  


Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they are not persuasive. 
Applicant traverses the anticipation rejection of claim 1 by the Sawafta reference by arguing said reference does not disclose “a substantial majority of the plurality of grass blades being oriented in substantially the same direction” (Amendment, page 7, 4th paragraph – page 8, 1st paragraph).  As set forth above and in the Advisory Action mailed March 18, 2022, Figure 1 of the reference shows all (i.e., “a substantial majority”) of the plurality of pile grass blades oriented in a substantially vertical pile direction (i.e., “substantially the same direction).  Hence, applicant’s argument is found unpersuasive.  
Applicant also argues the Sawafta reference fails to teach the claimed RCS property and asserts “it is not necessary for the artificial turf in Sawafta to have such a feature” (Amendment, page 8, 2nd and 3rd paragraphs).  Applicant also argues the claimed RCS property would not obviously have been provided since Sawafta is not concerned with its artificial turf exhibiting substantially the same RCS characteristics as natural grass (Amendment, paragraph spanning pages 8-9).  In response, as set forth above, it is reasonable to presume that the RCS property is inherent to or obviously provided by the Sawafta invention since Sawafta teaches all claimed structural and chemical features of applicant’s invention.  Like materials cannot have mutually exclusive properties.  Applicant has not met their burden to show the Sawafta artificial turf would not necessarily or obviously possess a like RCS property.  See also the response to applicant’s arguments set forth in section 14 of the last Office action.  Therefore, the prior art rejection under 35 USC 102/103 stands.   
Regarding the other prior art rejections under 35 USC 103, applicant relies upon the traversal of parent claim 1 for the claims dependent thereupon and argues the secondary references of Dipple, Hass, Siekmann, Daluise, and Trafford do not cure the deficiencies of Sawafta (Amendment, page 9, 2nd paragraph).  Since the rejection of claim 1 by the Sawafta reference has not been found deficient, applicant’s arguments are found unpersuasive with respect to the claims dependent on claim 1.  Therefore, the prior rejections of the claims dependent upon claim 1 stand.  
Regarding the rejection of independent claim 11, applicant relies upon previous arguments made with respect to claim 1 and asserts none of the cited prior art teaches the claims RCS property (Amendment, paragraph spanning pages 9-10 – page 10, 2nd paragraph).  With respect to dependent claims 13 and 14, applicant relies upon the traversal of parent claim 11 (Amendment, page 10, 3rd paragraph).  In response, applicant’s arguments are found unpersuasive for the reasons of record.  Therefore, the rejections of claims 11, 13, and 14 stand.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        July 20, 2022